Per curiam.
This disciplinary matter is before the Court pursuant to a petition for voluntary surrender of license filed by Respondent Michael L. Terrell (State Bar No. 143179) pursuant to Bar Rule 4-227 (b) before the issuance of a formal complaint. In his petition, Terrell admits that he agreed to represent a client in a personal injury case; that he received a $100,000 check in February 2013 from an insurance company in settlement of the client’s claims; that the check was made payable to the client and The Terrell Law Firm; that he deposited the check into his attorney trust account; and that he failed to render a full accounting to his client regarding the funds despite her request that he do so. Terrell also admits that he was properly served with a Notice of Investigation with regard to this matter; that he failed to respond thereto; that he was suspended on an interim basis on June 30,2015, as a result of that failure; and that he remains suspended to date. Terrell admits that he has violated Rules 1.15 (I) (c) and 9.3 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d), and requests that, as appropriate discipline, this Court accept a voluntary surrender of his license to practice law, which he recognizes is tantamount to disbarment. The Bar has responded, asserting its belief that it is in the best interests of the Bar and the public for the Supreme Court to accept Terrell’s petition.
We have reviewed the record and agree to accept Terrell’s petition for the voluntary surrender of his license. Accordingly, the name of Michael L. Terrell hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Terrell is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.